Broyles, J.,
dissenting. It is clear to my mind that the insertion of the name of W. B. Garner, instead of L. W. Wiggins, in the bond sued upon was “a mere clerical mistake, a lapsus pennse,” and under the rulings in Thompson v. Hall, 67 Ga. 630, and Gaulding v. Baker, 9 Ga. App. 578 (71 S. E. 1018), parol evidence was admissible to correct this error. See also, in this connection, Shaver v. McLendon, 26 Ga. 228; Sutton v. Sutton, 25 Ga. 383; McCrary Y. Cashey, 27 Ga. 54; Hardin v. Webster, 29 Ga. 427; Jackson v. Johnson, 67 Ga. 168; Bowden v. Taylor, 81 Ga. 199 (6 S. E. 280); Parromore v. Alexander, 132 Ga. 642 (64 S. E. 660). I think the judgment should be affirmed.